Citation Nr: 0019392	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board previously remanded the appeal in September 1998.  


FINDINGS OF FACT

1.  An unappealed April 1995 RO decision denied service 
connection for PTSD.  Evidence received since the April 1995 
RO decision is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.

2.  The claim of entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened and is 
well grounded.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1995 RO decision denied service connection for PTSD.  
The veteran was notified of that decision and he filed a 
notice of disagreement.  A statement of the case was issued, 
but he did not file a substantive appeal and that decision 
became final.  He is now seeking to reopen his claim for 
service connection for PTSD.  With respect to this claim, the 
Board finds, as discussed below, that he had submitted new 
and material evidence.  

The evidence of record prior to the April 1995 RO decision 
reflects that the veteran had been diagnosed with PTSD, but 
does not indicate that competent medical authority had 
associated the veteran's PTSD with any specific event, nor 
was there an indication that the veteran had participated in 
combat.  Subsequent to the April 1995 RO decision, VA 
treatment records, dated in 1995, reflect assessments that 
include chronic severe PTSD from combat in Vietnam.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every  piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence specifically associating the 
veteran's PTSD with his service in Vietnam and indicating 
that he participated in combat, the Board concludes that this 
evidence is new and that it contributes to a more complete 
picture of the circumstances surrounding the alleged origin 
of the veteran's PTSD.  Therefore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  Winters.

The criteria for a well-grounded claim for service connection 
for PTSD have been set forth above.  There is competent 
medical evidence that the veteran currently has PTSD.  For 
purposes of this determination, his statements with respect 
to the occurrence of the inservice stressors are presumed 
credible and there is competent medical evidence that relates 
the veteran's currently manifested PTSD to his service in 
Vietnam.  Therefore, the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted and the claim is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Subsequent to the Board's remand, the VA General Counsel has 
provided a precedential opinion concerning when a veteran has 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b) (West 1991).  See VAOPGCPREC 12-99 (October 18, 
1999).  The opinion holds that the phrase "engaged in combat 
with the enemy" requires that a veteran had participated in 
events constituting an actual fight or an encounter with a 
military foe or hostile unit or instrumentality.  

During the November 1994 VA examination, the veteran reported 
that while in Vietnam his company was sporadically under fire 
and a South Vietnamese Marine was struck in the head by a 
mortar round when he was approximately three feet from the 
veteran.  The veteran subsequently clarified, in a May 1995 
statement, that the Vietnamese Marine was hit in the head by 
a bullet, not from a mortar round.  He indicated that this 
incident occurred in the October to December 1971 time frame.

In a March 1999 letter from Headquarters, United States 
Marine Corps, it was indicated that there were no means by 
which the death of the South Vietnamese soldier could be 
verified.  It indicates that other information concerning the 
unit to which the veteran was attached should be contained in 
the command chronology submitted by his unit.  It identified 
the location where these records should be requested from.  

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence which corroborate 
the veteran's testimony or statements.  See Zarycki at 98; 
Doran v. Brown, 10 Vet. App. 283 (1994).  

The record reflects that the veteran, following the Board's 
September 1998 remand, was afforded the opportunity to 
provide a comprehensive statement containing as much detail 
as possible regarding any stressors he alleged he was exposed 
to in service.  The record does not indicate that the veteran 
responded to this opportunity. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Marine 
Corps Historical Center, History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C.  20374-0580 
and request information concerning the 
unit to which the veteran was attached 
that is contained in the command 
chronology submitted by his unit.  In 
submitting this request, the RO should 
provide the veteran's name, unit 
(company, battalion and regiment) and 
indicate that the information is desired 
for the months of October, November and 
December 1971.  Any information obtained 
is to be associated with the claims 
folder. 

2.  Following receipt of any information 
from the Marine Corps Historical Center, 
the RO must determine whether or not the 
veteran engaged in combat with the enemy 
during his service and must prepare a 
report detailing the nature of any 
inservice stressful event verified by any 
service agency or other credible 
evidence.  This report is to be added to 
the claims folder.  

3.  If, and only if, it is determined 
that the veteran engaged in combat with 
the enemy or that a stressful event has 
been otherwise verified, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the diagnosis of 
all psychiatric disorders that are 
present.  The RO must provide for the 
examiner the report that indicates the 
verified stressor or stressors or that 
the veteran engaged in combat with the 
enemy and that his testimony of events is 
found to be satisfactory and consistent 
with the circumstances, conditions or 
hardships of service, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptoms.  The 
examiner should be specifically requested 
to determine whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder must be made available 
to the examiner for review.  

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for PTSD in light of Cohen and 
VAOPGCPREC 12-99.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide the appropriate 
opportunity to respond.  

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




Error! Not a valid link.

